Citation Nr: 1112540	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for right knee patellofemoral syndrome with arthritic changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for right knee instability, to include entitlement to restoration of a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter has been certified to the Board of Veterans' Appeals (BVA or Board) as an appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claims of entitlement to an increased disability evaluation for his right knee patellofemoral syndrome and instability of the right knee, Board observes that the Veteran testified in January 2011 that he received treatment related to his service-connected right knee disabilities at the VA Medical Center (VAMC) approximately every six months.  The Board acknowledges that the RO obtained medical records from the Temple VAMC in Texas, dated through June 2007, but points out that treatment records since that time, as reported by the Veteran, have not been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran and his service representative contend that his service-connected right knee patellofemoral syndrome and instability of the right knee are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was most recently afforded a VA examination in July 2010, and that a copy of the examination report is associated with his claims file.  Nevertheless, the Veteran and his representative indicate that his right knee patellofemoral syndrome and instability of the right knee have continued to worsen since the previous evaluation.  Given that it is unclear that the VA examiner reviewed the Veteran's most recent treatment records as part of the Veteran's July 2010 VA examination, the Board finds that the Veteran should be scheduled for an updated VA examination which address the current nature and severity of his service-connected right knee patellofemoral syndrome and instability of the right knee, in order to effectively evaluate the Veteran's service-connected disabilities.  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (finding that, where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims of entitlement to increased disability evaluations.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Central Texas VA Medical Center, for the period from June 2007 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee patellofemoral syndrome and instability of the right knee.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected right knee patellofemoral syndrome and instability of the right knee.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Following completion of the above, the RO should readjudicate the issues of entitlement to an increased disability rating for right knee patellofemoral syndrome and instability of the right knee.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


